DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
2.	Applicant’s arguments, see pgs. 5-9, with respect to the allowance of the current application have been fully considered but are not persuasive at this time.
Pertaining to the Applicant’s arguments, pgs. 5-9, regarding the newly presented amendments to at least claim 1:
It is noted that, as necessitated by the amendments, that a rejection is presented with either a different interpretation of the previously presented prior arts of record or in a new combination of references; claims 5 and 12-13 are determined to overcome the prior art and indicated to contain allowable subject matter.
With regards to arguments directed to Sun’s element 302 and 304, it is noted that Sun’s element 302 is an anti-ferromagnet and element 304 includes a first ferromagnet element 418 and second ferromagnet element 416; furthermore, see Sun Figs. 2-3 and at least [0038-0039] there are at least “four MTJ sense elements 201, 211, 221, 231” of which each of the pinned layers are formed with two ferromagnetic layers corresponding to element 304.
Arguments directed solely to the previously presented combination of references and rejections are now moot.


Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 7, 10-11, and 16 are rejected under 35 U.S.C. 103 as obvious over Deak et al. (US 2004/0160810 A1), hereinafter as Deak, in view of Sun et al. (US 2012/0049843 A1), hereinafter as Sun, in view of Chih et al. (US 2013/0265820 A1), hereinafter as Chih.
[Horng et al. (US 2009/0246557 A1), hereinafter as Horng is utilized herein as evidence]


    PNG
    media_image1.png
    494
    1118
    media_image1.png
    Greyscale


5.	Regarding Claim 1, Deak discloses a magnetic storage device (see Figs. 1-4 and [0027] “magnetic random access memory device 100”) comprising:
a magnetoresistive effect element (see Figs. 1-2 element 100, see [0029] “This device structure then can provide for a tunneling magnetoresistance having two separate states or values.” And [0030] “magnetic random access memory device 100”).
wherein the magnetoresistive effect element is configured to have a first resistance value in response to a first current flowing through the stacked structure (see [0030] “The word line 208 is coupled to the control switch 210 that is electrically coupled to the magnetic random access memory device 100 to control the flow of current in the magnetic random access memory device 100.”and see [0031] “If the magnetization of the sense layer 102 (shown in FIG. 1) is set parallel to the magnetization of the pinned layer 106 (shown in FIG. 1) … the magnetic random access memory device 100 has a small resistance”), and
have a second resistance value different from the first resistance value in response to a second current flowing through the stacked structure (see [0030] “The word line 208 is coupled to the control switch 210 that is electrically coupled to the magnetic random access memory device 100 to 
Deak does not disclose the magnetoresistive effect element including a non-magnet, and a stacked structure on the non-magnet, the stacked structure including: a first ferromagnet on the non-magnet; an anti-ferromagnet being exchange-coupled with the first ferromagnet; and a second ferromagnet between the first ferromagnet and the anti-ferromagnet, wherein the stacked structure is configured to: have a first resistance value in response to a first current flowing through the stacked structure in a first direction, and have a second resistance value different from the first resistance value in response to a second current flowing through the stacked structure in a second direction opposite to the first direction, the magnetoresistive effect element further includes a third ferromagnet provided on a side of the non-magnet which is opposite to a side of the non-magnet on which the first ferromagnet is provided, the first ferromagnet, the non-magnet, and the third ferromagnet are part of a maqnetic tunnel junction, and a magnetization direction of the third ferromagnet is fixed and does not change in response to the first current and the second current.
Sun discloses a magnetoresistive effect element (see Fig. 3, element 300 and [0034 & 0038] an MTJ is a magnetoresistive effect element; also see [0061-0062] “MTJ device 400” – the only difference between Fig. 3 and Fig. 4 is the presence or absence of the ferromagnetic layer 420) including a non-magnet (see Fig. 3 element 306, see [0040] “coupling layer 306 comprising Ruthenium (Ru)”), and a stacked structure (see Fig. 3 & “Labeled Fig. 3” above, labeled element “Stacked Structure”, elements 302, 304, 316, 318, see [0040]) on the non-magnet,
the stacked structure including:
a first ferromagnet (see Fig. 3 & “Labeled Fig. 3” above, labeled element “First Ferromagnet”, element 318, see [0040] “a crystalline ferromagnetic layer 318 of CoFe”) on the non-magnet;
an anti-ferromagnet (see Fig. 3 & “Labeled Fig. 3” above, labeled element “Anti-Ferromagnet”, element 302, see [0039-0040] “In an exemplary implementation (FIG. 3), each of the pinned layers (e.g., 204, 214, 224, and 234) is formed with two ferromagnetic layers: an amorphous ferromagnetic layer such as CoFeB, and a crystalline ferromagnetic layer such CoFe, over an anti-ferromagnetic pinning layer … The lower anti-ferromagnetic pinning materials may be PtMn, though other materials, such as PtPdMn” And “a pinning layer 302 comprising PtMn”; Note, none of the other elements have the anti-ferromagnet material of PtMn) being exchange-coupled with the first ferromagnet (see [0039] “As formed, the pinned layers function as a fixed or pinned magnetic layer when the direction of its magnetization is pinned in one direction that does not change during normal operating conditions.” Which means that the pinning layer anti-ferromagnet element 302 and pinned layer first ferromagnet element 318, which is part of the pinned layers element 304, are “exchange-coupled” – consistent with the meaning provided in the Applicant’s specification pg. 23 lines 6-9 and also see evidentiary reference Horng [0004] “The pinned layer has a magnetic moment that is fixed in the "y" direction, for example, by exchange coupling with the adjacent AFM layer that is also magnetized in the "y" direction.”); and
a second ferromagnet (see Fig. 3 & “Labeled Fig. 3” above, labeled element “Second Ferromagnet”, element 316, see [0040] “an amorphous ferromagnetic layer 316”) between the first ferromagnet and the anti-ferromagnet (see Fig. 3),
further includes a third ferromagnet (see Fig. 3 & “Labeled Fig. 3” above, labeled element “Third Ferromagnet”, see [0040] “A fixed layer 308”) provided on a side of the non-magnet which is opposite to a side of the non-magnet on which the first ferromagnet is provided (see Fig. 3 & “Labeled Fig. 3” above),
the first ferromagnet, the non-magnet, and the third ferromagnet are part of a magnetic tunnel junction (see Fig. 3, element 300 and [0034 & 0038] an MTJ is a magnetoresistive effect element; , and
a magnetization direction of the third ferromagnet is fixed and does not change in response to the first current and the second current (see Fig. 3 & “Labeled Fig. 3” above, labeled element “Third Ferromagnet”, see [0040] “A fixed layer 308” and see [0039] “As formed, the pinned layers function as a fixed or pinned magnetic layer when the direction of its magnetization is pinned in one direction that does not change during normal operating conditions.”).
The magnetoresistive effect element of Sun is incorporated to replace the magnetoresistive effect element of Deak.  Also, see evidentiary reference Hatsuda [0252] “Further, an MTJ element to be employed may be a top free type (bottom pinned type) MTJ element in which a recording layer is arranged above a fixed layer, or may be a bottom free type (top pinned type) MTJ element in which a recording layer is arranged below a fixed layer.”).
Though Deak discloses that element 100 of Fig. 1 is an MRAM, without the incorporation in the memory device element 200 of Fig. 2, the structure of element 100 is purely a magnetic tunneling junction structure – the difference between Deak’s memory device and Sun’s sensor device is that Sun uses a magnetic tunneling junction structure passively which responds to magnetic fields through changing magnetization directions of ferromagnetic elements and provide a sensing of the magnetic fields, whereas Deak uses a magnetic tunneling junction structure actively by controlling the magnetization directions of ferromagnetic elements and provides “read” and “write” capabilities of a memory device. By incorporating the MTJ of Sun as the MTJ of Deak, an MRAM is obtained using a specific MTJ structure of Sun (see Sun [0034] “Suitable electrode materials and arrangements of the materials into structures commonly used for electrodes of magnetoresistive random access memory (MRAM) devices and other MTJ sensor devices are well known in the art”).
including a non-magnet, and a stacked structure on the non-magnet, the stacked structure including: a first ferromagnet on the non-magnet; an anti-ferromagnet being exchange-coupled with the first ferromagnet; and a second ferromagnet between the first ferromagnet and the anti-ferromagnet, wherein the stacked structure is configured to: have a first resistance value in response to a first current flowing through the stacked structure, and have a second resistance value different from the first resistance value in response to a second current flowing through the stacked structure, the magnetoresistive effect element further includes a third ferromagnet provided on a side of the non-magnet which is opposite to a side of the non-magnet on which the first ferromagnet is provided, the first ferromagnet, the non-magnet, and the third ferromagnet are part of a maqnetic tunnel junction, and a magnetization direction of the third ferromagnet is fixed and does not change in response to the first current and the second current.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate to incorporate the magnetoresistive effect element of Sun as the magnetoresistive effect element of Deak because the combination leads to less non-orthogonal aligned references layers for true orthogonal pinning directions and zero offset, and more significantly reduced offset deviation cross wafer, which strongly impact the manufacturability of these magnetic sensors (see Sun [0040]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known magnetic tunnel junction which can be incorporated in an MRAM for another to obtain predictable results of providing tunneling magnetoresistive properties which allows control of parallel and anti-parallel magnetization and in turn “read” and “write” operations of the memory device (see Sun [0034] “Suitable electrode materials and arrangements of the materials into structures commonly used for electrodes of magnetoresistive random access memory (MRAM) devices and other MTJ sensor devices are well known in the art”.)
in a first direction, and the second current is in a second direction opposite to the first direction.
	Chih discloses the first current is in a first direction, and the second current is in a second direction opposite to the first direction (see [0047] “For writing, the current source 24 can apply currents of opposite polarity for writing high or low resistance states into the addressed bit cell by forcing the free layer magnetic field into parallel or anti-parallel alignment with the magnetic field of the pinned layer.” Applying opposite polarity means a positive current would travel in a first direction between the top and bottom electrodes, such as downwards, and an opposite polarity negative current would travel in a second direction opposite to the first direction, upwards).
	The current directions which results in a high or low resistance state in the MTJ of the memory device of Chih as the current directions which results in a high or low resistance state in the MTJ of the memory device of Deak and Sun.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the first current is in a first direction, and the second current is in a second direction opposite to the first direction as taught by Chih as the first current is in a first direction, and the second current is in a second direction opposite to the first direction of Deak and Sun because the combination allows application of currents of opposite polarity, in a first upwards or a second downwards direction between two vertically overlapping electrodes having an MTJ in between, for writing high or low resistance states by forcing the free layer magnetic field into parallel or anti-parallel alignment with the magnetic field of the pinned layer (see Chih [0047]) which allows simple writing operations for by changing a current applied to the MTJ element in a similar memory device.



Claim 2, Deak and Sun and Chih discloses the device of claim 1.
Sun discloses wherein the second ferromagnet has a film thickness of 0.2 nanometers or more and 1.5 nanometers or less (see [0040] “The amorphous ferromagnetic layer 316 of CoFeB has a thickness from 2 to 15 Å.”).
Sun does not disclose an exact thickness range of 0.1 nanometers or more and 0.3 nanometers or less.
Sun discloses an overlapping range between 0.2 nanometers or more and 0.3 nanometers or less, and see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”
Furthermore, the only reason provided in the Applicant’s specification for the range is so that exchange coupling can be maintained even though the soft magnetic layer is provided between the ferromagnetic layer and the anti-ferromagnetic layer which is true for Sun – see [0039] – such that there is no showing of unexpected results or criticality between the claimed range and the disclosed range of Sun.
Sun further discloses in [0040] “The amorphous ferromagnetic layer 316 of CoFeB has a thickness from 2 to 15 Å. Typically, CoFeB alloys have softer magnetic properties compared with CoFe alloys, so CoFeB/CoFe pinned layers provide a better soft magnetic properties. The soft magnetic CoFeB/CoFe pinned layer leads to less non-orthogonal aligned references layers for true orthogonal pinning directions and zero offset, and more significantly reduced offset deviation cross wafer, which strongly impact the manufacturability of these magnetic sensors”. And it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to obtain a thickness of the claimed range.

Claim 3, Deak and Sun and Chih discloses the device of claim 1.
Sun discloses wherein the second ferromagnet has an amorphous structure (see [0040] “an amorphous ferromagnetic layer 316”).

8.	Regarding Claim 7, Deak and Sun and Chih discloses the device of claim 1.
Sun discloses wherein the second ferromagnet includes at least one element selected from cobalt (Co), iron (Fe), nickel (Ni), and manganese (Mn) (see [0040] “The amorphous ferromagnetic layer 316 of CoFeB”).

9.	Regarding Claim 10, Deak and Sun and Chih discloses the device of claim 7.
Sun discloses wherein the second ferromagnet further includes boron (B) (see [0040] “The amorphous ferromagnetic layer 316 of CoFeB”).

10.	Regarding Claim 11, Deak and Sun and Chih discloses the device of claim 1.
Sun discloses wherein the anti-ferromagnet includes nickel manganese (NiMn) or palladium manganese (PdMn) (see [0039] “The lower anti-ferromagnetic pinning materials may be PtMn, though other materials, such as PtPdMn, IrMn and RhMn, may be used.” PtPdMn includes palladium manganese (PdMn)).

11.	Regarding Claim 16, Deak and Sun and Chih discloses the device of claim 1.
	Deak discloses further comprising:
a memory cell (see Fig. 3, each of the elements 200, see [0032] “a plurality of magnetic memory devices 200”) including the magnetoresistive effect element (see Fig. 2 & [0030] “a magnetic memory device 200 including the magnetic random access memory device 100”, incorporated with Sun), and a switching element (see Fig. 2 element 210, see [0030] “control switch 210”) connected to the magnetoresistive effect element (see [0030] “The word line 208 is coupled to the control switch 210 that is electrically coupled to the magnetic random access memory device 100 to control the flow of current in the magnetic random access memory device 100.”).

12.	Claims 8-9 are rejected under 35 U.S.C. 103 as obvious over Deak et al. (US 2004/0160810 A1), hereinafter as Deak, in view of Sun et al. (US 2012/0049843 A1), hereinafter as Sun, in view of Chih et al. (US 2013/0265820 A1), hereinafter as Chih, in view of Zhang et al. (US 2008/0316657 A1), hereinafter as Zhang.

13.	Regarding Claim 8, Deak and Sun and Chih discloses the device of claim 7.
	Deak and Sun and Chih do not explicitly disclose wherein the second ferromagnet further includes at least one element selected from niobium (Nb), zirconium (Zr), tantalum (Ta), titanium (Ti), hafnium (Hf), silicon (Si) and gadolinium (Gd).
	Zhang discloses wherein the second ferromagnet further includes at least one element selected from niobium (Nb), zirconium (Zr), tantalum (Ta), titanium (Ti), hafnium (Hf), silicon (Si) and gadolinium (Gd) (see [0035] “the insertion layer 13 may be made of an amorphous magnetic material comprised of at least one element selected from Fe, Co, or Ni and at least one element that has an amorphous character such as B, Zr, Hf, Nb, Ta, Ti, Si, and P. Thus, the insertion layer 13 may have a ternary composition such as CoFeB, CoFeTa, CoFeZr, or CoFeHf, or a quaternary composition such as CoFeNiZr, CoFeNiHf, CoFeNiNb, CoFeHfZr, or CoFeNbZr, for example.” Selected as CoFeZr).
	The material of the amorphous magnetic material as taught by Zhang is incorporated as the material of the amorphous magnetic material of Deak and Sun and Chih. The combination discloses wherein the second ferromagnet further includes at least one element selected from niobium (Nb), zirconium (Zr), tantalum (Ta), titanium (Ti), hafnium (Hf), silicon (Si) and gadolinium (Gd).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the second ferromagnet further includes at least one element selected from niobium (Nb), zirconium (Zr), tantalum (Ta), titanium (Ti), hafnium (Hf), silicon (Si) and gadolinium (Gd) as taught by Zhang as wherein the second ferromagnet further includes at least one element selected from niobium (Nb), zirconium (Zr), tantalum (Ta), titanium (Ti), hafnium (Hf), silicon (Si) and gadolinium (Gd) of Deak and Sun and Chih because the combination provides an alternatively listed amorphous magnetic material within a pinned layer of an MTJ which may aid in modifying the spin states of adjacent anti-ferromagnetic layers (see Zhang [0035]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known amorphous ferromagnetic material with a pinning layer of an MTJ for another where the two material are listed as alternatives to obtain predictable results of CoFeZr instead of CoFeB (see Zhang [0035])

14.	Regarding Claim 9, Deak and Sun and Chih and Zhang discloses the device of claim 8, wherein the second ferromagnet contains at least one alloy selected from cobalt titanium (CoTi), cobalt hafnium (CoHf), cobalt zirconium (CoZr) (see Zhang [0035] “CoFeZr”), nickel niobium (NiNb), nickel zirconium (NiZr), nickel tantalum (NiTa), nickel titanium (NiTi), nickel hafnium (NiHf), manganese silicon (MnSi) and manganese gadolinium (MnGd).




Allowable Subject Matter
15.	Claims 5 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

16.	Claim 5, “wherein the second ferromagnet has a same crystal structure as the first ferromagnet” – as instantly claimed and in combination with the additionally claimed limitations.

17.	Claim 12, “wherein the anti-ferromagnet has a crystal structure different from a crystal structure of the first ferromagnet” – as instantly claimed and in combination with the additionally claimed limitations.
All claims depending on claim 12 incorporate the same allowable subject matter.








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/S.P/Examiner, Art Unit 2818           

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818